Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cash on 05/09/22.

The application has been amended as follows: 
1. (currently amended) An ultrasound pressure-based method comprising:
delivering a gas vesicle (GV) to a target site, the GV having a GV type collapse threshold pressure;
setting an ultrasound generation system to produce ultrasound pulses having a positive pressure set above the GV type collapse threshold pressure[[,]] and a negative pressure 
applying the ultrasound pulses to the target site, thus:
collapsing the GV by the positive pressure of the ultrasound pulses, thereby forming gas bubbles; and
driving 

10. (currently amended) A method of applying a mechanical stress to a cavitation target in a target site, the method comprising:
delivering to the target site containing the cavitation target one or more gas vesicles (GVs) having a GV type collapse threshold, the delivering positioning the GVs in proximity of the cavitation target, and 
	applying ultrasound pulses to the target site after the delivering, the ultrasound pulses having a positive pressure set above the GV type collapse threshold pressure and a negative pressure and being selected to both collapse the GV type and to, by the negative pressure, cavitate bubbles created by the GVs after collapse, the cavitated bubbles applying the mechanical stress to the cavitation target.

Claim 22, line 6 after “to the” -- “target” -- has been inserted.
Claim 24, beginning of line 2 -- “GV” -- has been inserted.
27. (new) The method of claim 1, wherein the ultrasound pulses have at least one of: a duty cycle above 0.2% or a mechanical index above 2.8

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,558,092; US 2006/0025683; US 2012/0020878 and US 2002/0115717. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793